Citation Nr: 1734735	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB), folliculitis, and tinea versicolor (a skin disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to December 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veteran Affairs (VA) Regional Office (RO).  In November 2013, a Travel Board hearing was held before the undersigned in Philadelphia; a transcript of the hearing is associated with the record.  The jurisdiction of the case has since been transferred to the Louisville, Kentucky RO.  In February 2014 and April 2016, the case was remanded for further development.  

In January 2017, the instant claim was placed in abeyance pending the resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit decided that matter in Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).  Therefore, the stay in the instant claim has been lifted.   


FINDING OF FACT

At no time under consideration is the Veteran's skin disability shown to have involved 20 percent or more of his total or exposed areas; required the use of systemic therapy; or to have caused facial scarring involving visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or more than one characteristic of disfigurement.


CONCLUSION OF LAW

A rating in excess of 10 percent for skin disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.118, Diagnostic Codes (Codes) 7800-06, 7828 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by letters dated in February and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in March 2009, April 2012, March 2014, and June 2016.  The Board finds that the VA examinations and opinions cumulatively contain sufficient clinical findings and constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A deficiency in the conduct of the November 2013 Board hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded this matter in February 2014 as there was an indication, based on the Veteran's hearing testimony, that treatment records were outstanding (namely from November or December 2012).  A February 25, 2014 letter to the Veteran asked him to submit (or identify and provide authorization for VA to secure) such records.  He did respond.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The Board will proceed to rate his skin disability based on the evidence of record, assuming that the records sought either do not exist or do not support the Veteran's claim.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PFB, folliculitis, and tinea versicolor do not have designated diagnostic codes, and are rated by analogy under Codes 7800 (as scars or disfigurement of the head, face, or neck) and/or 7806 (as dermatitis or eczema).  See 38 C.F.R. § 4.20 (unlisted conditions are to be rated under an analogous disease or injury); see also Code 7820 (providing that unlisted infections of the skin (including bacterial, fungal, viral, treponemal, and parasitic disease) are to be rated analogously under Codes 7800-7806).  The Board notes that Codes 7801 through 7804 address scarring.  However, Codes 7801 and 7802 specifically apply to scars not of the head, face, or neck, and Code 7804 specifically applies to unstable or painful scars.  See 38 C.F.R. § 4.118, Codes 7801-04.  As the Veteran's skin disability does not result in the requisite pathology under those Codes, they do not apply.  

Under Code 7800 (for scars of the head, face, neck due to causes other than burns), a 10 percent rating is warranted for scars with one characteristic of disfigurement; a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Finally, a maximum 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118, Code 7800.
The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Code 7800, Note (1).

Under Code 7806 (for dermatitis or eczema) a 10 percent rating is assigned for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.  Generally, the application of topical corticosteroids does not mean systemic therapy, "particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from January 2008 (a year prior to the January 28, 2009 date of claim) to the present.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A March 11, 2009 VA clinical record notes complaints of itchy skin.  Examination found flaky papules on the scalp, shoulders, upper arms, back, and chest.  The Veteran reported that over-the-counter hydrocortisone cream helps.  

On March 16, 2009 VA skin examination, the Veteran reported both intermittent and permanent skin rash, aggravated by shaving with a razor.  In the past 12 months, he reported use of over-the-counter hydrocortisone 1% topical cream applied for flare-ups as needed - two to three times per day when used.  On examination, there were "scattered hyperpigmented follicular based papules and macules in the beard and scalp area as well as the upper back, upper chest, and shoulders bilaterally.  There [were] a few pustules on the upper chest and upper back."  The examiner indicated 15 percent of the Veteran's body was affected, including 10 percent of the exposed areas.  There was no significant scarring, disfigurement, or acne.  

A July 14, 2009 VA dermatology record notes complaints of chronic rash on the chest, back, upper arms, face, and scalp.  The Veteran reported that the rash waxes and wanes every two months, and that hydrocortisone and anti-dandruff shampoos do not work.  On examination, there was a 4.2 x 1.8 inch brown patch with scale on the chest; several small nodules on the chest and back of post-inflammatory hyperpigmentation; several brown macules of varied color on the right shoulder and upper back; and a hypopigmented patch on the left forehead that the Veteran reported was the site of an old lesion.  The assessment was tinea versicolor; he was provided ketoconazole shampoo and instructed to stop using hydrocortisone cream.  At a subsequent July 2009 visit, he was provided hydrocortisone cream for post-inflammatory hyperpigmented papules on his chest, and instructed to continue ketoconazole shampoo for tinea versicolor.  

An August 2009 clinical record notes complaints of pruritus (severe itching of the skin), relieved only by hydrocortisone topical cream; he reported that ketoconazole shampoo and cream worsened his condition.  He reported that he has consistently applied hydrocortisone cream since 1982 and explained that it is the only helpful treatment for his skin.  On examination, there were multiple dark folliculocentric papules on the chest and back consistent with resolved folliculitis.  There was no scaling, dermatitis, or hypopigmented/scaly macules.  The examiner noted that tinea versicolor was apparently resolved.  The plan was to continue weekly use of ketoconazole shampoo for tinea versicolor suppression, and to continue liberal application of dermacerin moisturizer every 12 hours.  

October 2009 and June 2010 clinical records note that the Veteran's medications included dermacerin topical cream every 12 hours, ketoconazole 2% cream twice daily, and ketoconazole shampoo every day for two weeks, then once weekly. A February 2011 clinical record noted the use of ammonium lactate 12% lotion.

A March 2012 VA dermatology record notes complaints of continued intermittent pruritus on the chest, upper back, face, and scalp.  He reported using triamcinolone acetonide 0.1% cream, which reduced the itching but not the rash.

On April 2012 VA skin examination, the Veteran reported using over-the-counter topical creams to treat his rash during intermittent flare-ups (which occur once or twice per month and last one to two days in duration).  He denied treatment with a prescribed topical cream or oral medications in the prior 12 months.  On examination, the diagnosis was mild PFB in the distribution of the beard and upper anterior neck and face.  The examiner indicated that less than 1 percent of the Veteran's body was affected, and that the skin condition had no effect on his occupation as a mail handler.

A May 2012 VA dermatology record notes complaints of intermittent pruritus on his chest, upper back, beard area, and scalp; the Veteran reported he was starting a flare-up.  On examination, the beard area had scattered folliculocentric hyperpigmented papules; the scalp and glabella had mild scaling consistent with seborrheic dermatitis; and, the upper chest and back had scattered hyperpigmented patches and scattered folliculocentric papules and pustules.  The Veteran was advised to use clippers for his beard area.  He reported that triamcinolone acetonide 0.1% cream did not improve his skin, so the examiner advised to moisturize with AmLactin, begin a trial of Clindagel gel, and continue ketoconazole shampoo.

On March 2014 VA skin examination, the diagnoses were seborrheic dermatitis, acne (folliculitis), and PFB.  The Veteran reported intermittent flare-ups and constant/near-constant treatment with topical steroids (hydrocortisone 1% and 2% three times per day) and ketoconazole shampoo.  On examination, the examiner noted superficial acne (comedones, papules, pustules, and superficial cysts) that affects less than 40 percent of the face and neck, as well as other body areas.  She noted scattered folliculocentric hyperpigmented papules on the beard area and posterior scalp, as well as scattered folliculocentric hyperpigmented macules on the upper back, shoulders, and chest.  There was no scarring or disfigurement of the head, face, or neck.  She opined that between 5 to 20 percent of his entire body was affected, and that between 5 to 20 percent of his exposed areas were affected.        
An April 2016 VA medication list shows the use of hydrocortisone 2.5% cream (apply a small amount twice a day as needed) and ketoconazole 2% shampoo.

On June 2016 VA skin examination, the Veteran reported that he had not been treated by a dermatologist since 2011.  He reported that he does not shave closely, which helps prevent "shaving bumps."  The examiner noted persistent shaving bumps on the neck and both cheeks, with some mild hyperpigmentation; she indicated that the Veteran's skin condition causes scarring/disfigurement of the head, face, or neck, but that the scars are not painful or unstable and total less than 39 square centimeters, specifically noting their measurements as 0 cm. x 0 cm.  She diagnosed eczema, PFB, and tinea versicolor.  She opined that eczema covers between 5 to 20 percent of his total body area, and none of the exposed area; and that his skin infection covers less than 5 percent of his total body area, and none of the exposed areas.  Review of the record showed that in the prior 12 months, the Veteran treated his eczema with topical hydrocortisone 2.5% and his tinea versicolor with selenium sulfide 2% for 6 weeks or more, but not constantly.   

Analysis

As a rating of 10 percent has been assigned throughout the period on appeal, the focus is on those criteria that would warrant a rating in excess of 10 percent under any applicable criteria.  Upon review of the record, the Board finds that there is no evidence that at any time under review the Veteran's skin disability affected 20 percent or more of either the entire body or exposed areas, or that it required systemic therapy such as with corticosteroids or other immunosuppressive drugs.    The evidence consistently shows that the Veteran has only used topical creams, shampoos, and moisturizing lotions to treat his skin disability.  He has himself reported he uses topical medications, and expressly denied systemic therapy or oral medications.  Medication lists in VA records note only the use of topical creams, shampoos, and lotions.  Thus, the criteria for a rating in excess of 10 percent under Code 7806 (by analogy to dermatitis or eczema) are not met.

Similarly, nothing in the record suggests the Veteran's skin disability has caused scarring which warrants a rating in excess of 10 percent.  On June 2016 VA examination the Veteran was found to have scars of the face and neck associated with his PFB, but nothing indicates that such scarring involved visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (the requirements for a 30 percent rating).  Moreover, not one characteristic of disfigurement under Code 7800 was noted.  Therefore, the criteria for a rating in excess of 10 under Code 7800 (for facial scarring) are also not met.

The Board acknowledges a July 2016 statement from the Veteran in which he contends he is entitled to a 30 percent rating based on the March 2014 examination report, based on a finding that his skin disability affects 40 percent or less of his body.  The report of that examination shows that the examiner indicated that superficial acne affects less than 40 percent of the face and neck and specifically noted that the Veteran's PFB, folliculitis, and tinea versicolor, including on the beard area, posterior scalp, upper back, shoulders, and chest, affects greater than 5 but less than 20 percent of his entire body and exposed areas.  Accordingly, a 30 percent rating is not warranted based on the findings on March 2014 examination.  

Notably, under Code 7828, a 0 percent rating is warranted for superficial acne (comedones, papules, pustules, and superficial cysts) of any extent.  Compensable ratings are warranted when there is deep acne (deep inflamed nodules and pus-filled cysts).  The evidence of record does not show the pathology (deep acne) that would warrant a compensable rating.  The March 2014 examination noted only superficial acne.  Furthermore, acne was not noted on March 2009, April 2012, or June 2016 examinations.  Finally, the assignment of separate ratings under Codes 7806 and 7828 is prohibited by the rule against pyramiding, as the two ratings contemplate overlapping symptoms.  See 38 C.F.R. § 4.14.  As the rating under Code 7828 would be 0 percent, the Veteran is better served by the 10 percent rating assigned under Code 7806.  

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, the skin disability not encompassed by the schedular criteria, and the record does not suggest that such exist.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Finally, the record does not show, nor has the Veteran alleged, that he is unemployable due to his skin disability.  On March 2009 and April 2012 VA examinations he reported he was working full-time, and all four examiners found that his skin disability does not impact his ability to work.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for skin disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


